UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22022 Advent/Claymore Global Convertible Securities & Income Fund (Exact name of registrant as specified in charter) 1271Avenue of the Americas,45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271Avenue of the Americas,45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: May 1, 2011 - July31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § Item 1.Schedule of Investments. Attached hereto. AGC Advent/Claymore Global Convertible Securities & Income Fund Portfolio of Investments July 31, 2011 (unaudited) Principal Optional Call Amount Description Rating (S&P)* Coupon Maturity Provisions** Value Long-Term Investments - 157.8% Convertible Bonds - 98.9% Advertising - 2.1% GBP 2,800,000 Aegis Group Capital (United Kingdom) NR 2.50% 04/20/2015 N/A $ 5,823,384 Aerospace & Defense - 0.8% AAR Corp. BB 1.75% 02/01/2026 02/06/13 @ 100 Agriculture - 2.2% CNY 13,500,000 China Green Holdings Ltd., Series CGHL (Bermuda) NR 3.00% 04/12/2013 N/A HKD 33,900,000 Glory River Holdings Ltd. (Hong Kong) NR 1.00% 07/29/2015 N/A Airlines - 0.7% SEK 15,000,000 SAS AB, Series SAS (Sweden) NR 7.50% 04/01/2015 N/A Apparel - 1.2% Iconix Brand Group, Inc.(a) NR 2.50% 06/01/2016 N/A Banks - 3.6% BES Finance Ltd., Series EMTN (Portugal) BBB- 1.63% 04/15/2013 N/A EUR 5,000,000 Kreditanstalt fuer Wiederaufbau, Series DPW (Germany) AAA 1.50% 07/30/2014 N/A Biotechnology - 3.3% Gilead Sciences, Inc.(a) A- 1.00% 05/01/2014 N/A Building Materials - 2.8% JPY 260,000,000 Asahi Glass Co. Ltd. (Japan)(b) NR 0.00% 11/14/2012 N/A Cemex SAB de CV (Mexico) NR 4.88% 03/15/2015 N/A Chemicals - 0.1% ShengdaTech, Inc.(a) (c) NR 6.50% 12/15/2015 N/A Coal - 3.6% Alpha Appalachia Holdings, Inc. BB- 3.25% 08/01/2015 N/A Patriot Coal Corp. NR 3.25% 05/31/2013 N/A Computers - 5.7% EUR 7,300,000 Atos, Series ATO (France) NR 2.50% 01/01/2016 N/A EUR 5,492,000 Cap Gemini SA, Series CAP (France) BBB- 3.50% 01/01/2014 N/A EMC Corp., Series B A- 1.75% 12/01/2013 N/A EUR 3,600,000 Ingenico, Series ING (France) NR 2.75% 01/01/2017 N/A NetApp, Inc. NR 1.75% 06/01/2013 N/A Diversified Financial Services - 4.4% GBP 2,500,000 Aberdeen Asset Management PLC, Series ADN (United Kingdom) NR 3.50% 12/17/2014 N/A Newford Capital Ltd. (Bermuda)(b) NR 0.00% 05/12/2016 N/A Petroplus Finance Ltd. (Bermuda) B 4.00% 10/16/2015 N/A Electrical Components & Equipment - 2.9% JPY 290,000,000 Nidec Corp. (Japan)(b) NR 0.00% 09/18/2015 N/A Suntech Power Holdings Co. Ltd. (Cayman Islands) NR 3.00% 03/15/2013 N/A Engineering & Construction - 2.5% Jaiprakash Associates Ltd. (India)(b) NR 0.00% 09/12/2012 N/A Larsen & Toubro Ltd. (India) NR 3.50% 10/22/2014 N/A Health Care Products - 2.6% NuVasive, Inc. NR 2.25% 03/15/2013 N/A NuVasive, Inc. NR 2.75% 07/01/2017 N/A Health Care Services - 1.4% Lincare Holdings, Inc., Series A NR 2.75% 11/01/2037 11/01/12 @ 100 Holding Companies-Diversified - 2.1% EUR 3,450,000 Industrivarden AB, Series INDU (Sweden) A 2.50% 02/27/2015 N/A Home Builders - 0.8% Lennar Corp.(a) B+ 2.75% 12/15/2020 12/20/15 @ 100 Internet - 3.6% Symantec Corp., Series B BBB 1.00% 06/15/2013 N/A WebMD Health Corp.(a) (d) NR 2.25% 03/31/2016 N/A WebMD Health Corp.(a) NR 2.50% 01/31/2018 N/A Investment Companies - 2.6% EUR 2,000,000 Aabar Investments PJSC, Series REGS (United Arab Emirates) NR 4.00% 05/27/2016 N/A Billion Express Investments Ltd. (Hong Kong) NR 0.75% 10/18/2015 N/A Iron & Steel - 2.0% EUR 3,000,000 Kloeckner & Co. Financial Services SA, Series KCO (Germany) B+ 6.00% 06/09/2014 N/A Leisure Time - 3.3% GBP 5,800,000 TUI Travel PLC (United Kingdom) NR 6.00% 10/05/2014 N/A Lodging - 2.0% MGM Resorts International CCC+ 4.25% 04/15/2015 N/A Media - 2.1% Central European Media Enterprises Ltd. (Bermuda) NR 5.00% 11/15/2015 N/A XM Satellite Radio, Inc.(a) BB- 7.00% 12/01/2014 N/A Mining - 6.5% AngloGold Ashanti Holdings Finance PLC (South Africa)(a) NR 3.50% 05/22/2014 N/A Goldcorp, Inc. (Canada) BBB+ 2.00% 08/01/2014 N/A Newmont Mining Corp. BBB+ 3.00% 02/15/2012 N/A Paladin Energy Ltd., Series PALA (Australia) NR 5.00% 03/11/2013 N/A Vedanta Resources Jersey II Ltd. (United Kingdom) BB 4.00% 03/30/2017 N/A Miscellaneous Manufacturing - 0.9% Trinity Industries, Inc. BB- 3.88% 06/01/2036 06/01/18 @ 100 Oil & Gas - 8.0% Lukoil International Finance BV (Russia) BBB- 2.63% 06/16/2015 N/A PetroBakken Energy Ltd., Series REGS (Canada) NR 3.13% 02/08/2016 N/A HKD 36,900,000 Power Regal Group Ltd. (Hong Kong) NR 2.25% 06/02/2014 N/A Salamander Energy PLC (United Kingdom) NR 5.00% 03/30/2015 N/A Oil & Gas Services - 3.5% Subsea 7 SA, Series ACY (Luxembourg) NR 2.25% 10/11/2013 N/A EUR 3,700,000 Technip SA, Series TEC (France) BBB+ 0.50% 01/01/2016 N/A Pharmaceuticals - 4.7% Salix Pharmaceuticals Ltd. NR 2.75% 05/15/2015 N/A JPY 360,000,000 Sawai Pharmaceutical Co. Ltd. (Japan)(b) NR 0.00% 09/17/2015 N/A Shire PLC, Series SHP (Channel Islands) NR 2.75% 05/09/2014 N/A Private Equity - 2.1% EUR 7,137,500 Eurazeo, Series DANO (France) NR 6.25% 06/10/2014 N/A Real Estate - 2.7% EUR 1,500,000 Conwert Immobilien Invest SE, Series CWI (Austria) NR 5.25% 02/01/2016 N/A EUR 900,000 IMMOFINANZ AG (Austria) NR 4.25% 03/08/2018 N/A Real Estate Investment Trusts - 3.2% AUD 5,000,000 Commonwealth Property Office Fund (Australia) A- 5.25% 12/11/2016 N/A Northstar Realty Finance LP(a) NR 7.50% 03/15/2031 03/15/16 @ 100 RAIT Financial Trust NR 7.00% 04/01/2031 04/05/16 @ 100 Retail - 2.4% HKD 47,000,000 Hengdeli Holdings Ltd. (Cayman Islands) NR 2.50% 10/20/2015 N/A Semiconductors - 1.3% Intel Corp. A- 3.25% 08/01/2039 N/A Telecommunications - 5.2% GBP 5,900,000 Cable & Wireless Worldwide PLC (United Kingdom) NR 5.75% 11/24/2014 N/A JPY 264,000,000 Softbank Corp. (Japan) BBB- 1.50% 03/31/2013 N/A Total Convertible Bonds - 98.9% (Cost $272,192,384) Corporate Bonds - 19.4% Banks - 1.9% EUR 1,300,000 Banco Espirito Santo SA, Series EMTN (Portugal) BBB- 6.88% 07/15/2016 N/A Capital One Capital V(d) BB 10.25% 08/15/2039 N/A Chemicals - 0.9% Lyondell Chemical Co. BB- 11.00% 05/01/2018 05/01/13 @ 100 Diversified Financial Services - 1.8% Ford Motor Credit Co., LLC BB- 12.00% 05/15/2015 N/A Textron Financial Corp.(a) (e) B 6.00% 02/15/2067 02/15/17 @ 100 Health Care Services - 1.7% Apria Healthcare Group, Inc. BB+ 11.25% 11/01/2014 11/01/11 @ 106 Holding Companies-Diversified - 0.6% Leucadia National Corp.(d) BB+ 8.13% 09/15/2015 N/A Insurance - 2.7% AXA SA (France)(a) (e) (f) BBB 6.38% - 12/14/36 @ 100 Liberty Mutual Group, Inc.(a) (e) BB 10.75% 06/15/2088 06/15/38 @ 100 Machinery-Diversified - 0.6% EUR 1,250,000 Heidelberger Druckmaschinen AG (Germany)(a) B- 9.25% 04/15/2018 04/15/14 @ 107 Media - 0.8% Clear Channel Worldwide Holdings, Inc., Series B B 9.25% 12/15/2017 12/15/12 @ 107 Mining - 0.9% FMG Resources August 2006 Pty Ltd. (Australia)(a) B+ 7.00% 11/01/2015 11/01/12 @ 105 Oil & Gas - 0.6% Alta Mesa Holdings/Alta Mesa Finance Services Corp.(a) B 9.63% 10/15/2018 10/15/14 @ 105 Pharmaceuticals - 1.3% Axcan Intermediate Holdings, Inc. B 12.75% 03/01/2016 03/01/12 @ 106 Telecommunications - 5.6% EUR 7,000,000 Alcatel-Lucent (France) B 8.50% 01/15/2016 N/A EUR 1,000,000 OTE PLC, Series EMTN (Greece) BB- 5.00% 08/05/2013 N/A EUR 1,000,000 OTE PLC, Series GMTN (Greece) BB- 4.63% 05/20/2016 N/A UPC Holding BV (Netherlands)(a) B- 9.88% 04/15/2018 04/15/14 @ 105 Total Corporate Bonds - 19.4% (Cost $49,500,332) Number of Shares Description Value Convertible Preferred Stocks - 35.6% Advertising - 1.1% Interpublic Group of Cos., Inc., Series B(f) B+ 5.25% - Auto Manufacturers - 1.9% General Motors Co., Series B B- 4.75% 12/01/2013 Auto Parts & Equipment - 1.0% Goodyear Tire & Rubber Co. NR 5.88% 04/01/2014 Banks - 10.9% Bank of America Corp., Series L (f) BB+ 7.25% - Citigroup, Inc. Ba3 7.50% 12/15/2012 KeyCorp, Series A(f) BB 7.75% - Synovus Financial Corp., Series tMED B- 8.25% 05/15/2013 UBS AG (Stillwater Mining Co.) (Switzerland)(g) NR 9.38% 06/15/2012 Wells Fargo & Co., Series L(d) (f) A- 7.50% - Diversified Financial Services - 1.1% Swift 2010 Mandatory Common Exchange Security Trust(a) NR 6.00% 12/31/2013 Electric - 4.6% Great Plains Energy, Inc. Ba1 12.00% 06/15/2012 NextEra Energy, Inc. A- 8.38% 06/01/2012 PPL Corp. NR 9.50% 07/01/2013 PPL Corp. NR 8.75% 05/01/2014 Hand & Machine Tools - 1.7% Stanley Black & Decker, Inc. BBB+ 4.75% 11/17/2015 Insurance - 4.4% Hartford Financial Services Group, Inc., Series F BB+ 7.25% 04/01/2013 MetLife, Inc. BBB- 5.00% 09/11/2013 XL Group PLC (Ireland) BBB- 10.75% 08/15/2011 Mining - 0.5% AngloGold Ashanti Holdings Finance PLC (Isle of Man) NR 6.00% 09/15/2013 Oil & Gas - 4.4% Apache Corp., Series D BBB+ 6.00% 08/01/2013 Chesapeake Energy Corp.(f) B+ 5.00% - Goodrich Petroleum Corp., Series B(f) NR 5.38% - Pharmaceuticals - 0.8% Omnicare Capital Trust II, Series B B 4.00% 06/15/2033 Real Estate Investment Trusts - 3.2% Alexandria Real Estate Equities, Series D (f) NR 7.00% - Health Care REIT, Inc., Series I(f) BB 6.50% - Total Convertible Preferred Stocks - 35.6% (Cost $92,879,281) Common Stocks - 2.4% Banks - 0.6% Zions Bancorporation(d) Health Care Services - 0.5% Tenet Healthcare Corp.(h) Pharmaceuticals - 0.6% Mylan, Inc.(h) Telecommunications - 0.7% Cable & Wireless Worldwide (United Kingdom) Total Common Stocks - 2.4% (Cost $7,446,366) Warrants - 1.5% Banks - 1.1% Bank of America Corp. (h) 10/28/2018 JPMorgan Chase & Co.(h) 10/28/2018 Diversified Financial Services - 0.4% Ford Motor Co.(h) 01/01/2013 Total Warrants - 1.5% (Cost $5,509,717) Total Long-Term Investments - 157.8% (Cost $427,528,080) Short-Term Investments - 2.0% Number of Shares Description Value Money Market - 2.0% Goldman Sachs Financial Prime Obligations $ 5,604,767 (Cost $5,604,767) Total Investments - 159.8% (Cost $433,132,847) Other Assets in excess of Liabilities - 0.7% Preferred Shares, at redemption value - (-60.5% of Net Assets Applicable to Common Shareholders or -37.9% of Total Investments) Net Assets Applicable to Common Shareholders - 100.0% AB - Stock Company AG - Stock Corporation BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Available PJSC - Public Joint Stock Company PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation SE - Stock Corporation SAB de CV - Publicly Traded Company * Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2011 these securities amounted to $49,152,144, which represents 17.5% of net assets applicable to common shares. (b) Zero coupon bond. (c) Non-income producing as security is in default. (d) All or a portion of these securities have been physically segregated in connection with futures.As of July 31, 2011, the total amount segregated was $11,661,356. (e) Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (f) Perpetual maturity. (g) Security is exchangeable into security of another entity that is different than the issuer.The entity is listed in a parenthetical. (h) Non-income producing security. See previously submitted notes to financial statements for the period ended April 30, 2011. Country Breakdown as % of Long-Term Investments UnitedStates 48.0% UnitedKingdom 9.2% France 7.8% Japan 3.9% Germany 3.4% HongKong 3.3% Bermuda 2.7% Australia 2.6% Cayman Islands 2.4% Russia 2.1% Canada 1.8% Sweden 1.7% Austria 1.7% India 1.6% ChannelIslands 1.2% Luxembourg 1.0% Mexico 1.0% Portugal 0.8% SouthAfrica 0.8% Ireland 0.7% Switzerland 0.6% Netherlands 0.6% UnitedArabEmirates 0.6% Greece 0.5% AGC | Advent/Claymore Global Convertible Securities & Income Fund Portfolio of Investments July 31, 2011 (unaudited) Forward exchange currency contracts Net Unrealized Contracts to Buy Counterparty Settlement Date Settlement Value Value at 7/31/11 Appreciation/(Depreciation) EUR for USD The Bank of New York Mellon 8/2/2011 Net Unrealized Contracts to Sell Counterparty Settlement Date Settlement Value Value at 7/31/11 Appreciation/(Depreciation) EUR for USD The Bank of New York Mellon 8/2/2011 EUR for USD The Bank of New York Mellon 9/16/2011 GBP for USD The Bank of New York Mellon 9/16/2011 Total unrealized appreciation for forward currency contracts Future Contracts Number of Contracts Notional Value Expiration Date Basis Value Market Value Unrealized Gain/(Loss) Contracts to Sell: U.S. Treasury 5-Year Note 90 $ 30-Sep $ $ $ ) At July 31, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Net tax Unrealized Depreciation on Derivatives and Foreign Currency $ $ $ ) $ $ ) GAAP requires disclosure of fair valuation measurements as of each measurement date.In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund's investments and summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities. Level 2 - quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 - significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value) Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund's own assumptions based on the best information available.A financial instrument's level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) are required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The Fund value Level 1 securities using readily available market quotations in active markets. The Fund value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund value Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees.Level 3 valuations are based upon unobservable inputs (discounted flow analysis; non-market based methods used to determine fair value). The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of July 31, 2011: Quoted Prices in Active Markets for Identical Assets Significant Other Observable inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total (value in $000s) Assets: Convertible Bonds $
